MOTION to dispense with the requirement of the Appellate Division, First Department, in its order of January 17, 1949, that the appellants file an undertaking prescribed by section 593 of the Civil Practice Act as a condition to the granting of a stay pending the granting or final refusal by the Court of Appeals of leave to appeal, dismissed on the ground that there is no appeal pending in this court from the order of the Appellate Division sought to be modified, and hence this court has no jurisdiction thereof. *Page 922